DETAILED ACTION
This is in response to Request for Continued Examination (RCE) filed on 11/11/2022. Claims 1-5, 7-11, and 13-20 are pending in this Office Action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2022 has been entered.
 
Remark
In the response filed 05/13/2022, claims 1, 7, and 16 have been amended, claims 6 and 12 have been cancelled, and new claims 17-20 been added.
The Applicant's Interview Summary is acknowledged by the Examiner and it is OK.
The Applicant’s amendments regarding 35 USC 112, first and second paragraph rejections are accepted by the Examiner. Therefore, prior 35 USC 112, first and second paragraph rejections are withdrawn.

	
Response to Arguments
Applicant's arguments filed 11/11/2022 have been fully considered but they are not persuasive. 
Regarding Double Patenting rejections:
Applicant requested that non-statutory double patenting rejections over claims of U.S. Patent No. 9,384,280 to be withdrawn because the claims of current application are not in final form and it was a provisional non-statutory double patenting. 
The Examiner respectfully disagrees. 
First, the current double patenting rejections are not provisional. The double patenting rejections are non-statutory double patenting against four different U.S. patents: Patent No. 9,384,280, Patent No. US 8,671,088, Patent No. US 8,412,693 B2, and Patent No. US 7,921,091 B2. See previous Office Action for details.
Secondly, the MPEP 804 (I)(B)(1) states: 
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
	
In the submitted reply, the applicant neither showed that the claims subject to the rejection are patentably distinct from the reference claims nor filed terminal disclaimers. Accordingly, the prior double patenting rejections are maintained.

Regarding 35 USC 103 rejections:
Applicant's arguments with respect to claims 1 and 7 that prior art of the record does not teach the limitation of “searching, by the at least one server, at least one web service based on the search criteria, wherein the searching comprises a pre-processing entry to the at least one web service” have been considered but are moot in view of the new ground(s) of rejection over the new reference Inala et al., US 2003/0187925.
The Examiner respectfully disagrees with the applicant allegation that 
Inala at paragraph [0014] at best describes a general practice of a user 
submitting and saving data via a form for future site navigation. Nowhere in Inala is “a pre-processing” as claimed anticipated, disclosed, or suggested. Further, Inala’s 
general practice for submitting and saving data does not reasonably apply to the 
automatic natural language searches of the claims. Thus, the cited references and Inala do not disclose, teach, or suggest the claims.
When construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the Specification, reading language of the claims in light of the Specification as it would be interpreted by one of the ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). The Examiner is mindful, however, that limitations are not to be read into claims from the Specification. In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
	The specification of current invention in at least paragraph 24 describes one way of pre-processing as automatically entering login information in a website. Likewise, Inala in at least paragraphs 14, 86, and 126 discloses registering user and performing auto-login entry on behalf of a user to access a website which is pre-processing of web site. As such, Inala discloses the feature of pre-processing entry to a website similar using automatic login entry of user’s information similar to the current claimed invention. Therefore, the new combination of Chai, Inala, and Liddy discloses all the limitations of amended claims 1 and 7 including “searching, by the at least one server, at least one web service based on the search criteria, wherein the searching comprises a pre-processing entry to the at least one web service.” 
Based on above reasoning and explanation claims 1-5, 7-11, and 13-20 are rejected under 35 USC 103 rejections over the combination of Chai, Inala, and Liddy.

Double Patenting
See prior Non-final Office action.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al., US 6,829,603 (Chai, hereafter) in view of Inala et al., US 2003/0187925 and further in view of Liddy et al., US 6,304,864 (Liddy, hereafter).
Regarding claim 1,
Chai discloses a method comprising: 
receiving, by a first device, a voice signal including a natural language 
query from a user (See Chai: at least Fig. 1-2, col. 4, lines 52-60, col. 7, lines 24-30, and col. 10, lines 28-42, receiving a natural language query in speech or spoken form); 
transmitting, by the first device, first information derived from the voice signal to at least one server (See Chai: at least Fig. 1-2, col. 4, lines 52-60 and col. 7, lines 9-30, transmitting information to system 150 of server 120); 
determining, by the at least one server, search criteria from the first information (See Chai: at least Fig. 2, Fig. 5a, col. 4, lines 52-67 and col. 7, line 24 through col. 8, line 10); 
searching, by the at least one server, at least one web service based on the search criteria (See Chai: at least Fig. 2, Fig. 5a, col. 9, lines 16-23 and col. 10, lines 28-67); 
transmitting, by the at least one server to the first device, second information based on a result of the searching (See Chai: at least Fig. 5a, Fig. 9, Fig. 9c, col. 9, lines 16-23, col. 10, lines 28-67, and col. 13, line 40 through col. 15, line 22); 
receiving, by the first device, the second information (See Chai: at least Fig. 5a, Fig. 9, Fig. 9c, col. 9, lines 16-23, col. 10, lines 28-67, and col. 13, line 40 through col. 15, line 22); 
outputting, by the first device, a voice response to the natural language query (See Chai: at least Fig. 9, Fig. 9c, col. 13, line 40 through col. 15, line 22 and col. 15, lines 1-25, voice/audio response (i.e. speech output or. a spoken summary”) over speakers); and 
providing, using a display of the first device, a list of selectable options, based on the second information, wherein the selectable options include links to other websites (See Chai: at least Fig. 5a, Fig. 9, Fig. 9c, col. 10, lines 28-67, and col. 13, line 40 through col. 15, line 22, presenting a list of links to the user. It is common knowledge in the art that the links provided by a search result could be links of web pages/sites); and 
automatically extract and search, by the first device or the at least one server, key data from the first information or the second information (See Chai: at least Fig. 1-2, col. 4, lines 52-60 and col. 7, line 24 through col. 8, line 100).
  Chai discloses all the limitations as stated above. However, Chai does not clearly disclose a pre-processing entry to the at least one web service. 
On the other hand, Inala teaches pre-processing entry into a page by registering a user and automatically providing login information on behalf of a user (See Inala: at least para 14, 86 and 126). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Chai with Inala’s teaching. A skilled artisan would have been motivated to incorporate the above teaching of Inala into the teachings of Chai in order to include in searching a pre-processing entry to the at least one web service. The motivation for doing so would have been to enhance the utility of the system by automatically performing the login and return of the data on behalf of the user.
The combination of Chai and Inala discloses all the limitations as stated above including natural language queries and using a machine learning process for searching that matches user input (i.e. keywords) with templates (See Chai: at least col. 11, lines 35-42 and Fig. 9a-9c, col. 15, line 54 through col. 16, line 18). However, it does not explicitly teach providing, using machine learning, additional information related to key data.
On the other hand, Liddy discloses after providing the search result at the first time continuing the search without any user input using neural networking (machine learning process) to expand the search (See Liddy: at least col. 3, line 5-67, col. 11, lines 40-67, col. 12, line 42 through col. 13, line 15, Fig. 2B (steps 46-54) and Fig. 3A- B). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of the combination of Chai and Inala with Liddy’s teaching in order to provide, using machine learning by the first device or the at least one server, additional information related to the key data. The motivation for doing so would have been to improve searching overtime and reduce user's waiting time by allowing a user to view the initial search result while the system continuing searching for more related information and facilitating searches across the technological and taxonomic boundaries by expanding queries to include the selected subject categories and terms.
Regarding claim 2,
the combination of Chai, Inala and Liddy discloses receiving, by the first device, a second voice signal including a second natural language query, wherein the second natural language query is based off of the list of selectable options; transmitting, by the first device, third information derived from the second voice signal to the at least one server; transmitting, by the at least one server, fourth information in response to the second natural language query and the second information;  11 6258231-1IIIS-009-100418C4.1 receiving, by the first device, the fourth information; and outputting, by the first device, a voice response and a displayed response to the second natural language query (See Chai: at least Fig. 7, Fig. 9, Fig. 9c, col. 10, lines 28-67, and col. 13, line 40 through col. 15, line 22, after presenting the response, further user input including clarification questions, correction or a new request) is received. The user input could be in form of voice natural language query (i.e. a second voice signal including a natural language query). The further user input is processed and the further result would be displayed to the user).  
Regarding claim 3,
the combination of Chai, Inala, and Liddy discloses wherein the list of selectable options includes graphics and text (See Chai: at least Fig. 5a, Fig. 9, Fig. 9c, col. 10, lines 11-15, and col. 13, line 40 through col. 15, line 22, image, text, and/or video).  
Regarding claim 4,
the combination of Chai, Inala, and Liddy discloses wherein the at least one server provides a virtual agent service and provides a messaging mode based on voice signals inputted into the first device (See Chai: at least Fig. 1-2, Fig. 9, col. 10, lines 28-67, and col. 13, line 40 through col. 15, line 22, “the virtual agent”).  
Regarding claim 5,
the combination of Chai, Inala, and Liddy discloses wherein the at least one server searches a plurality of web sites in response to a single natural language query (See Chai: at least Fig. 1-2, Fig. 9, F, col. 10, lines 28-67, and col. 13, line 40 through col. 15, line 22).  
Regarding claims 7-11,
the scopes of the claims are substantially the same as claims 1-5, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-5, respectively.
Regarding claim 13,
the combination of Chai, Inala, and Liddy discloses wherein the additional information comprises additional documents are separate from the voice response and related to the first information or the second information (See Chai: at least Fig. 9, Fig. 9c, col. 13, line 40 through col. 15, line 22 and col. 15, lines 1-25 and Liddy: at least col. 3, line 5-67, col. 11, lines 40-67, col. 12, line 42 through col. 13, line 15, Fig. 2B (steps 46-54) and Fig. 3A- B).  
Regarding claim 14,
the combination of Chai, Inala, and Liddy discloses wherein the additional information are presented to the user via a graphical user interface using a display of the first device (See Chai: at least Fig. 9, Fig. 9c, col. 13, line 40 through col. 15, line 22 and col. 15, lines 1-25 and Liddy: at least col. 3, line 5-67, col. 11, lines 40-67, col. 12, line 42 through col. 13, line 15, Fig. 2B (steps 46-54) and Fig. 3A- B).  
Regarding claim 15,
the combination of Chai, Inala, and Liddy discloses wherein the key data 
comprises one or more key phrases or keywords from the natural language query (See Chai: at least Fig. 1-2, col. 4, lines 52-60, col. 7, lines 24-30, and col. 10, lines 28-4).  
Regarding claim 16,
the combination of Chai, Inala, and Liddy discloses wherein the key data, the 
first information, or the second information is searched in a plurality of search engines in a random order (See Chai: at least Fig. 2, Fig. 5a, col. 9, lines 16-23 and col. 10, lines 28-67). -5- 
Regarding claim 17,
the combination of Chai, Inala, and Liddy discloses wherein the pre-processing entry comprises automatically managing entry of logins to entry fields associated with the at least one web service to enable the searching of the at least one web service based on the search criteria (See Inala: at least para 14, 86, and 126, auto-login). -5- 
Regarding claim 18,
the combination of Chai, Inala, and Liddy discloses wherein the at least one web service is restricted or registration-only (See Inala: at least para 14, 86, and 126, web service with login and password requirements). -5- -5- 
Regarding claim 19,
the combination of Chai, Inala, and Liddy discloses wherein the pre-processing entry comprises automatically managing entry of logins to entry fields associated with the at least one web service to enable processing of pages viewable on the at least one web service (See Inala: at least para 14, 86, and 126). -5- -5- 
Regarding claim 20,
the combination of Chai, Inala and Liddy discloses wherein the pre-processing entry comprises automatic negotiating between the at least one server and the at least one web service to enable the searching of the at least one web service. (See Inala: at least para 14, 25, 66, and 255, dialog for accessing a website). -5-  -5- 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        12/01/2022